MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-14-00238-CV

Modis, Inc., Appellant                     Appealed from the County Civil Court
                                           at Law No. 3 of Harris County. (Trial
v.                                         Court No. 1015435). Memorandum
                                           Opinion delivered by Justice William J.
Net Matrix Solutions, Inc., Appellee
                                           Boyce. Chief Justice Frost and Justice
                                           McCally also participating.

TO THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on March 3, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the judgment in favor of appellee, Net Matrix
Solutions, Inc., signed January 7, 2014, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and RENDER a take-nothing
judgment in favor of appellant Modis, Inc.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Net Matrix Solutions, Inc.

      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, June 19,
2015.